Name: Commission Regulation (EEC) No 1380/90 of 22 May 1990 re-establishing the levying of customs duties on gloves, mittens and mitts, knitted or crocheted, products of category 10 (order No 40.0100), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 133/20 Official Journal of the European Communities 24. 5 . 90 COMMISSION REGULATION (EEC) No 1380/90 of 22 May 1990 re-establishing the levying of customs duties on gloves, mittens and mitts , knitted or crocheted, products of category 10 (order No 40.0100), originating in Pakistan , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply Whereas, in respect of gloves, mittens and mitts , knitted or crocheted, originating in Pakistan, products of category 10 (order No 40.0100), the relevant ceiling amounts to 1 464 000 pairs ; Whereas on 8 May 1990 imports of the products in ques ­ tion into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan , HAS ADOPTED THIS REGULATION : Article 1 As from 27 May 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff pre ­ ferences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 1 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category(Unit) CN code Description 40.0100 10 (1 000 pairs) 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 9100 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45 .